NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

DAVID BLAKE JOHNSTON,                          )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-1860
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

Ronald J. Kurpiers, II of Kurpiers Law Firm,
PA, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.